PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No.:  9,757,271
Issue Date:  September 12, 2017
Application No.:  14/388,256
Filed:  September 26, 2014
Title:  HEMOSTASIS WOUND HEALING DEVICE FOR DYNAMIC ELASTIC INJURY SITE  


: 
:
:                      PETITION DECISION     
:
:







This is a decision on the petition under 37 CFR 1.378(b), filed September 23, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3 ½ year maintenance fee by September 13, 2021.  However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries should be directed to Dale Hall at (571) 272-3586.



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist 
Office of Petitions